DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 11/24/2021.
	Claims 1-11 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 12/17/2020, and 11/24/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voiron et al. (US 2017/0053979)
	Regarding claim 1, Voiron discloses a method for revealing a backside of an integrated circuit device, the method 5comprising: 
	removing a portion of a semiconductor substrate 4 (see figs. 1-4) that is coupled to a backside 8 (figs. 1-2) of an integrated circuit (IC) device to leave a remaining portion of the semiconductor substrate 4 coupled to the backside of the IC device (see paras. 0071-0073); and 
	removing, by chemical mechanical planarization (CMP) using a selective slurry, 10the remaining portion of the semiconductor substrate to expose the backside of the IC device (see paras. 0072-0075).

	Regarding claim 2, he method of claim 1, wherein removing the portion of the semiconductor substrate includes: 
	15removing a first portion of the semiconductor substrate by mechanical grinding (para. 0071); and 
	removing a second portion of the semiconductor substrate by wet etch (paras. 0072-0073).

	Regarding claim 3, Voiron discloses the method of claim 1, wherein the portion of the semiconductor substrate is 20removed by one or more of CMP, grinding, or wet etch.  See paras. 0071-0073.

	Regarding claim 4, Voiron discloses the method of claim 1, further comprising generating one or more vias 14 in the backside of the IC device to provide access to one or more layers of the IC device.  See figs. 1-2.

	Regarding claim 255, Voiron discloses the method of claim 1, wherein the backside of the IC device includes an isolation oxide.  See para. 0057.

	Regarding claim 6, Voiron discloses the method of claim 5, wherein the semiconductor substrate 4 is silicon, and wherein the selective slurry is selective for silicon compared with the isolation oxide.  See para. 0075.

	Regarding claim 7, Voiron discloses the method of claim 5, wherein the isolation oxide is an insulator layer of a silicon-on-insulator (SOI) wafer.  See para. 0057.

Allowable Subject Matter

6.	Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method for revealing a backside of an integrated circuit device (in addition to the other limitations in the claim): 
	Claims 8-9:
	wherein the IC device further includes a plurality of 5semiconductor fins extending into the IC device from the backside of the device.

	Claim 10:  
	wherein the removing the portion and the removing the remaining portion are performed on a wafer that includes the semiconductor substrate coupled to a plurality of IC devices including the IC device, and wherein the method further comprises bonding a top side of the IC device, opposite the backside, to a carrier wafer prior to the removing the portion and the removing the remaining portion.

	Claim 11: 
	wherein the removing the remaining portion of the semiconductor substrate by CMP further includes removing a portion of a semiconductor fin of the IC device on the backside of the IC device such that the semiconductor fin has a recessed surface relative to the backside of the IC device.


Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        May 21, 2022